Case 2:20-cv-07099-GW-PLA Document 1 Filed 08/07/20 Page 1 of 8 Page ID #:1




 1     CENTER FOR DISABILITY ACCESS
       Raymond Ballister Jr., Esq., SBN 111282
 2     Russell Handy, Esq., SBN 195058
       Dennis Price, Esq., SBN 279082
 3     Amanda Seabock, Esq., SBN 289900
       Mail: 8033 Linda Vista Road, Suite 200
 4     San Diego, CA 92111
       (858) 375-7385; (888) 422-5191 fax
 5     amandas@potterhandy.com
 6     Attorneys for Plaintiff
 7
 8
                               UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11     Chris Langer,                           Case No.

12               Plaintiff,
                                               Complaint For Damages And
13       v.                                    Injunctive Relief For Violations
                                               Of: Americans With Disabilities
14     James Y. Tom, in individual and         Act; Unruh Civil Rights Act
       representative capacity as Trustee of
15     The Tom Family Trust dated
       December 15, 1993;
16     Fay K. Tom, in individual and
       representative capacity as Trustee of
17     The Tom Family Trust dated
       December 15, 1993;
18     Khun Dom Restaurant, Inc., a
       California Corporation; and Does 1-
19     10,

20               Defendants.

21
22         Plaintiff Chris Langer complains of James Y. Tom, in individual and

23   representative capacity as Trustee of The Tom Family Trust dated December

24   15, 1993; Fay K. Tom, in individual and representative capacity as Trustee of

25   The Tom Family Trust dated December 15, 1993; Khun Dom Restaurant,

26   Inc., a California Corporation; and Does 1-10 (“Defendants”), and alleges as

27   follows:

28


                                           1

     Complaint
Case 2:20-cv-07099-GW-PLA Document 1 Filed 08/07/20 Page 2 of 8 Page ID #:2




 1     PARTIES:
 2     1. Plaintiff is a California resident with physical disabilities. He is a
 3   paraplegic who cannot walk and who uses a wheelchair for mobility. He has a
 4   specially equipped van with a ramp that deploys out of the passenger side of
 5   his van and he has a Disabled Person Parking Placard issued to him by the State
 6   of California.
 7     2. Defendant James Y. Tom, in individual and representative capacity as
 8   Trustee of The Tom Family Trust dated December 15, 1993, owned the real
 9   property located at or about 4681 Melrose Avenue, Los Angeles, California, in
10   January 2020.
11     3. Defendant Fay K. Tom, in individual and representative capacity as
12   Trustee of The Tom Family Trust dated December 15, 1993, owned the real
13   property located at or about 4681 Melrose Avenue, Los Angeles, California, in
14   January 2020.
15     4. Defendant James Y. Tom, in individual and representative capacity as
16   Trustee of The Tom Family Trust dated December 15, 1993, owns the real
17   property located at or about 4681 Melrose Avenue, Los Angeles, California,
18   currently.
19     5. Defendant Fay K. Tom, in individual and representative capacity as
20   Trustee of The Tom Family Trust dated December 15, 1993, owns the real
21   property located at or about 4681 Melrose Avenue, Los Angeles, California,
22   currently.
23     6. Defendant Khun Dom Restaurant, Inc. owned Khun Dom Thai Food
24   located at or about 4681 Melrose Avenue, Los Angeles, California, in January
25   2020.
26     7. Defendant Khun Dom Restaurant, Inc. owns Khun Dom Thai Food
27   (“Restaurant”) located at or about 4681 Melrose Avenue, Los Angeles,
28   California, currently.


                                           2

     Complaint
Case 2:20-cv-07099-GW-PLA Document 1 Filed 08/07/20 Page 3 of 8 Page ID #:3




 1     8. Plaintiff does not know the true names of Defendants, their business
 2   capacities, their ownership connection to the property and business, or their
 3   relative responsibilities in causing the access violations herein complained of,
 4   and alleges a joint venture and common enterprise by all such Defendants.
 5   Plaintiff is informed and believes that each of the Defendants herein,
 6   including Does 1 through 10, inclusive, is responsible in some capacity for the
 7   events herein alleged, or is a necessary party for obtaining appropriate relief.
 8   Plaintiff will seek leave to amend when the true names, capacities,
 9   connections, and responsibilities of the Defendants and Does 1 through 10,
10   inclusive, are ascertained.
11
12     JURISDICTION & VENUE:
13     9. The Court has subject matter jurisdiction over the action pursuant to 28
14   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
15   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
16     10. Pursuant to supplemental jurisdiction, an attendant and related cause
17   of action, arising from the same nucleus of operative facts and arising out of
18   the same transactions, is also brought under California’s Unruh Civil Rights
19   Act, which act expressly incorporates the Americans with Disabilities Act.
20     11. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
21   founded on the fact that the real property which is the subject of this action is
22   located in this district and that Plaintiff's cause of action arose in this district.
23
24     FACTUAL ALLEGATIONS:
25     12. Plaintiff went to the Restaurant in January 2020 with the intention to
26   avail himself of its goods and to assess the business for compliance with the
27   disability access laws.
28     13. The Restaurant is a facility open to the public, a place of public


                                               3

     Complaint
Case 2:20-cv-07099-GW-PLA Document 1 Filed 08/07/20 Page 4 of 8 Page ID #:4




 1   accommodation, and a business establishment.
 2     14. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
 3   to provide wheelchair accessible restrooms in conformance with the ADA
 4   Standards as it relates to wheelchair users like the plaintiff.
 5     15. On information and belief the defendants currently fail to provide
 6   wheelchair accessible restrooms.
 7     16. Additionally, on the date of the plaintiff’s visit, the defendants failed to
 8   provide wheelchair accessible paths of travel leading into the Restaurant in
 9   conformance with the ADA Standards as it relates to wheelchair users like the
10   plaintiff.
11     17. On information and belief the defendants currently fail to provide
12   wheelchair accessible paths of travel leading into the Restaurant.
13     18. Moreover, on the date of the plaintiff’s visit, the defendants failed to
14   provide wheelchair accessible sales counters in conformance with the ADA
15   Standards as it relates to wheelchair users like the plaintiff.
16     19. On information and belief the defendants currently fail to provide
17   wheelchair accessible sales counters.
18     20. These barriers relate to and impact the plaintiff’s disability. Plaintiff
19   personally encountered these barriers.
20     21. As a wheelchair user, the plaintiff benefits from and is entitled to use
21   wheelchair accessible facilities. By failing to provide accessible facilities, the
22   defendants denied the plaintiff full and equal access.
23     22. The failure to provide accessible facilities created difficulty and
24   discomfort for the Plaintiff.
25     23. The defendants have failed to maintain in working and useable
26   conditions those features required to provide ready access to persons with
27   disabilities.
28     24. The barriers identified above are easily removed without much


                                              4

     Complaint
Case 2:20-cv-07099-GW-PLA Document 1 Filed 08/07/20 Page 5 of 8 Page ID #:5




 1   difficulty or expense. They are the types of barriers identified by the
 2   Department of Justice as presumably readily achievable to remove and, in fact,
 3   these barriers are readily achievable to remove. Moreover, there are numerous
 4   alternative accommodations that could be made to provide a greater level of
 5   access if complete removal were not achievable.
 6     25. Plaintiff will return to the Restaurant to avail himself of its goods and to
 7   determine compliance with the disability access laws once it is represented to
 8   him that the Restaurant and its facilities are accessible. Plaintiff is currently
 9   deterred from doing so because of his knowledge of the existing barriers and
10   his uncertainty about the existence of yet other barriers on the site. If the
11   barriers are not removed, the plaintiff will face unlawful and discriminatory
12   barriers again.
13     26. Given the obvious and blatant nature of the barriers and violations
14   alleged herein, the plaintiff alleges, on information and belief, that there are
15   other violations and barriers on the site that relate to his disability. Plaintiff will
16   amend the complaint, to provide proper notice regarding the scope of this
17   lawsuit, once he conducts a site inspection. However, please be on notice that
18   the plaintiff seeks to have all barriers related to his disability remedied. See
19   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
20   encounters one barrier at a site, he can sue to have all barriers that relate to his
21   disability removed regardless of whether he personally encountered them).
22
23   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
24   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
25   Defendants.) (42 U.S.C. section 12101, et seq.)
26     27. Plaintiff re-pleads and incorporates by reference, as if fully set forth
27   again herein, the allegations contained in all prior paragraphs of this
28   complaint.


                                               5

     Complaint
Case 2:20-cv-07099-GW-PLA Document 1 Filed 08/07/20 Page 6 of 8 Page ID #:6




 1     28. Under the ADA, it is an act of discrimination to fail to ensure that the
 2   privileges, advantages, accommodations, facilities, goods and services of any
 3   place of public accommodation is offered on a full and equal basis by anyone
 4   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 5   § 12182(a). Discrimination is defined, inter alia, as follows:
 6            a. A failure to make reasonable modifications in policies, practices,
 7                or procedures, when such modifications are necessary to afford
 8                goods,     services,   facilities,   privileges,    advantages,   or
 9                accommodations to individuals with disabilities, unless the
10                accommodation would work a fundamental alteration of those
11                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
12            b. A failure to remove architectural barriers where such removal is
13                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
14                defined by reference to the ADA Standards.
15            c. A failure to make alterations in such a manner that, to the
16                maximum extent feasible, the altered portions of the facility are
17                readily accessible to and usable by individuals with disabilities,
18                including individuals who use wheelchairs or to ensure that, to the
19                maximum extent feasible, the path of travel to the altered area and
20                the bathrooms, telephones, and drinking fountains serving the
21                altered area, are readily accessible to and usable by individuals
22                with disabilities. 42 U.S.C. § 12183(a)(2).
23     29. When a business provides facilities such as restrooms, it must provide
24   accessible restrooms.
25     30. Here, accessible restrooms have not been provided in conformance with
26   the ADA Standards.
27     31. When a business provides paths of travel, it must provide accessible
28   paths of travel.


                                             6

     Complaint
Case 2:20-cv-07099-GW-PLA Document 1 Filed 08/07/20 Page 7 of 8 Page ID #:7




 1     32. Here, accessible paths of travel have not been provided in conformance
 2   with the ADA Standards.
 3     33. When a business provides facilities such as sales or transaction counters,
 4   it must provide accessible sales or transaction counters.
 5     34. Here, accessible sales or transaction counters have not been provided in
 6   conformance with the ADA Standards.
 7     35. The Safe Harbor provisions of the 2010 Standards are not applicable
 8   here because the conditions challenged in this lawsuit do not comply with the
 9   1991 Standards.
10     36. A public accommodation must maintain in operable working condition
11   those features of its facilities and equipment that are required to be readily
12   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
13     37. Here, the failure to ensure that the accessible facilities were available
14   and ready to be used by the plaintiff is a violation of the law.
15
16   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
17   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
18   Code § 51-53.)
19     38. Plaintiff repleads and incorporates by reference, as if fully set forth
20   again herein, the allegations contained in all prior paragraphs of this
21   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
22   that persons with disabilities are entitled to full and equal accommodations,
23   advantages, facilities, privileges, or services in all business establishment of
24   every kind whatsoever within the jurisdiction of the State of California. Cal.
25   Civ. Code §51(b).
26     39. The Unruh Act provides that a violation of the ADA is a violation of the
27   Unruh Act. Cal. Civ. Code, § 51(f).
28     40. Defendants’ acts and omissions, as herein alleged, have violated the


                                              7

     Complaint
Case 2:20-cv-07099-GW-PLA Document 1 Filed 08/07/20 Page 8 of 8 Page ID #:8




 1   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 2   rights to full and equal use of the accommodations, advantages, facilities,
 3   privileges, or services offered.
 4      41. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 5   discomfort or embarrassment for the plaintiff, the defendants are also each
 6   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 7   (c).)
 8
 9             PRAYER:
10             Wherefore, Plaintiff prays that this Court award damages and provide
11   relief as follows:
12           1. For injunctive relief, compelling Defendants to comply with the
13   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
14   plaintiff is not invoking section 55 of the California Civil Code and is not
15   seeking injunctive relief under the Disabled Persons Act at all.
16           2. Damages under the Unruh Civil Rights Act, which provides for actual
17   damages and a statutory minimum of $4,000 for each offense.
18           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
19   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
20
21
     Dated: July 31, 2020                 CENTER FOR DISABILITY ACCESS
22
23
                                          By:
24
25
                                          ________________________
26
                                                 Russell Handy, Esq.
27                                               Attorney for plaintiff

28


                                                8

     Complaint
